UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-10956 EMC INSURANCE GROUP INC. (Exact name of registrant as specified in its charter) Iowa 42-6234555 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 717 Mulberry Street, Des Moines, Iowa (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (515) - 345 - 2902 Securities registered pursuant to Section 12(b) of the Act: Common Stock, Par Value $1.00 The NASDAQ OMX Group, Inc. (Title of Class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act ¨ Yes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act ¨ Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes ¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨ Yes x No The aggregate market value of the voting stock held by non-affiliates of the registrant as of June 30, 2011 was $97,364,561. The number of shares outstanding of the registrant’s common stock, $1.00 par value, on February 29, 2012, was 12,880,331. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement for the Annual Meeting of Stockholders to be held on May 24, 2012, and to be filed pursuant to Regulation 14A within 120 days after the registrant’s fiscal year ended December 31, 2011, are incorporated by reference under Part III. TABLE OF CONTENTS Page Part I Item 1. Business 2 Executive Officers of the Company 38 Item 1A. Risk Factors 39 Item 1B. Unresolved Staff Comments 48 Item 2. Properties 49 Item 3. Legal Proceedings 49 Item 4. Mine Safety Disclosures 49 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 50 Item 6. Selected Financial Data 54 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 56 Item 7A. Quantitative and Qualitative Disclosures About Market Risk Item 8. Financial Statements and Supplementary Data Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information Part III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accountant Fees and Services Part IV Item 15. Exhibits and Financial Statement Schedules Index to Financial Statement Schedules Signatures Index to Exhibits 1 Table of Contents PART I ITEM 1. BUSINESS. GENERAL EMC Insurance Group Inc. is an insurance holding company that was incorporated in Iowa in 1974 by Employers Mutual Casualty Company (Employers Mutual) and became a public company in 1982 following the initial public offering of its common stock.EMC Insurance Group Inc. is 61 percent owned by Employers Mutual, a multiple-line property and casualty insurance company organized as an Iowa mutual insurance company in 1911 that is licensed in all 50 states and the District of Columbia.The term “Company” is used interchangeably to describe EMC Insurance Group Inc. (Parent Company only) and EMC Insurance Group Inc. and its subsidiaries.Employers Mutual and all of its subsidiaries (including the Company) and an affiliate are referred to as the “EMC Insurance Companies.” The Company conducts operations in property and casualty insurance and reinsurance through its subsidiaries.The Company primarily focuses on the sale of commercial lines of property and casualty insurance to small and medium-sized businesses.These products are sold through independent insurance agents who are supported by a decentralized network of branch offices.Although the Company actively markets its insurance products in 41 states, the majority of its business is marketed and generated in the Midwest. The Company conducts its insurance business through two business segments as follows: 2 Table of Contents Illinois EMCASCO was formed in Illinois in 1976 (and was re-domesticated to Iowa in 2001), Dakota Fire was formed in North Dakota in 1957 and EMCASCO was formed in Iowa in 1958 for the purpose of writing property and casualty insurance.EMC Reinsurance Company was formed in 1981 to assume reinsurance business from Employers Mutual.The Company’s excess and surplus lines insurance agency, EMC Underwriters, LLC, was formed in Iowa in 1975 and was acquired by the Company in 1985.Effective December 31, 1998, the excess and surplus lines insurance agency was converted to a limited liability company and the ownership was contributed to EMCASCO. Property and casualty insurance is the most significant segment of the Company’s business, totaling 77 percent of consolidated premiums earned in 2011.The property and casualty insurance operations are integrated with the property and casualty insurance operations of Employers Mutual through participation in a reinsurance pooling agreement.Because the Company conducts its property and casualty insurance operations together with Employers Mutual through the reinsurance pooling agreement, the Company shares the same business philosophy, management, employees and facilities as Employers Mutual and offers the same types of insurance products.For a discussion of the reinsurance pooling agreement and its benefits, please see “Organizational Structure – Property and Casualty Insurance” below. Reinsurance operations are conducted through EMC Reinsurance Company, and represented 23 percent of consolidated premiums earned in 2011.The principal business activity of EMC Reinsurance Company is to assume, through a quota share reinsurance agreement, the voluntary reinsurance business written directly by Employers Mutual with unaffiliated insurance companies (subject to certain limited exceptions).EMC Reinsurance Company also writes a relatively small amount of German assumed reinsurance business on a direct basis (outside the quota share reinsurance agreement) as a result of regulatory requirements in Germany.For a discussion of the quota share reinsurance agreement and its benefits, please see “Organizational Structure – Reinsurance” below. The Company’s insurance agency, EMC Underwriters, LLC, specializes in marketing excess and surplus lines of insurance.The excess and surplus lines markets provide insurance coverage at negotiated rates for risks that are not acceptable to licensed insurance companies.EMC Underwriters accesses this market by working through independent agents and functions as managing underwriter for excess and surplus lines insurance for several of the pool participants.The Company derives income from this business based on the fees and commissions earned through placement of the business, as opposed to the underwriting of the risks associated with that business. Organizational Structure Property and Casualty Insurance The Company’s three property and casualty insurance subsidiaries and two subsidiaries and an affiliate of Employers Mutual (Union Insurance Company of Providence, EMC Property & Casualty Company and Hamilton Mutual Insurance Company) are parties to reinsurance pooling agreements with Employers Mutual (collectively the “pooling agreement”).Under the terms of the pooling agreement, each company cedes to Employers Mutual all of its insurance business, with the exception of any voluntary reinsurance business assumed from nonaffiliated insurance companies, and assumes from Employers Mutual an amount equal to its participation in the pool.All premiums, losses, settlement expenses, and other underwriting and administrative expenses, excluding the voluntary reinsurance business assumed by Employers Mutual from nonaffiliated insurance companies, are prorated among the parties on the basis of participation in the pool.Employers Mutual negotiates reinsurance agreements that provide protection to the pool and each of its participants, including protection against losses arising from catastrophic events.The aggregate participation of the Company’s property and casualty insurance subsidiaries in the pool is 30 percent. Operations of the pool give rise to inter-company balances with Employers Mutual, which are generally settled during the subsequent month.The investment and income tax activities of the pool participants are not subject to the pooling agreement.The pooling agreement provides that Employers Mutual will make up any shortfall or difference resulting from an error in its systems and/or computation processes that would otherwise result in the required restatement of the pool participants’ financial statements. 3 Table of Contents The purpose of the pooling agreement is to spread the risk of an exposure insured by any of the pool participants among all of the companies.The particular benefits that the Company’s property and casualty insurance subsidiaries realize from participating in the pooling agreement include the following: · the ability to produce a more uniform and stable underwriting result from year to year than might be experienced individually, by spreading the risks over a wide range of geographic locations, lines of insurance written, rate filings, commission plans and policy forms; · the ability to benefit from the capacity of the entire pool (representing $1.2 billion in direct premiums written in 2011 and $1 billion in statutory surplus as of December 31, 2011) rather than being limited to policy exposures of a size commensurate with each participant’s own surplus level; · the achievement of an “A-” (Excellent) rating from A.M. Best Company on a “group” basis; · the ability to take advantage of a significant distribution network of independent agencies that the participants most likely could not access on an individual basis; · the ability to negotiate and purchase reinsurance from third-party reinsurers on a combined basis, thereby achieving larger retentions and better pricing; and · the ability to achieve and benefit from economies of scale in operations. The amount of insurance a property and casualty insurance company writes under industry standards is commonly expressed as a multiple of its surplus calculated in accordance with statutory accounting practices.Generally, a ratio of 3 or less is considered satisfactory by state insurance departments.The ratios of the pool participants for the past three years are as follows: Year ended December 31, Employers Mutual EMCASCO (1) Illinois EMCASCO (1) Dakota Fire (1) EMC Property & Casualty Company Union Insurance Company of Providence Hamilton Mutual Insurance Company (1)The ratios for these companies reflect the issuance of an aggregate $25,000,000 of surplus notes to Employers Mutual.Surplus notes are considered to be a component of surplus for statutory reporting purposes; however, under U.S. generally accepted accounting principles, surplus notes are considered to be debt and are reported as a liability in the Company’s financial statements. Reinsurance The Company’s reinsurance subsidiary is party to a quota share reinsurance retrocessional agreement (the “quota share agreement”) and an excess of loss reinsurance agreement (the “excess of loss agreement”), with Employers Mutual.Under the terms of the quota share agreement, the reinsurance subsidiary assumes 100 percent of Employers Mutual’s assumed reinsurance business, subject to certain exceptions.The reinsurance subsidiary also writes a small amount of reinsurance business on a direct basis outside the quota share agreement.Under the terms of the excess of loss agreement, in 2011 the reinsurance subsidiary ceded to Employers Mutual all losses in excess of $3,000,000 per event (covering both business assumed from Employers Mutual through the quota share agreement, as well as business obtained outside the quota share agreement).The cost of the $3,000,000 excess of loss reinsurance protection was 10.0 percent of the reinsurance subsidiary’s total assumed reinsurance premiums written during 2011. 4 Table of Contents Prior to 2011, the excess of loss agreement between the reinsurance subsidiary and Employers Mutual did not exist.Rather, the cap on losses per event and the related cost of this protection was contained in the quota share agreement.Under this arrangement, the cost of the cap on losses per event was recorded as a reduction in the premiums assumed by the reinsurance subsidiary, and the cap on losses per event did not cover the business written directly by the reinsurance subsidiary. Due to the large number of catastrophic events that exceeded the $3,000,000 retention amount contained in the excess of loss agreement in 2011, the terms of the agreement have been changed for fiscal year 2012.Effective January 1, 2012, the retention amount has increased to $4,000,000 per event, while the cost of the protection remains at 10.0 percent of total assumed reinsurance premiums written. This change was approved, subject to regulatory approval, by the Inter-Company Committees of the boards of directors of the Company and Employers Mutual at their November 2, 2011 joint meeting.Regulatory approval of the change was received on February 6, 2012. The reinsurance subsidiary does not directly reinsure any of the insurance business written by Employers Mutual or the other pool participants; however, the reinsurance subsidiary assumes reinsurance business from the Mutual Reinsurance Bureau (MRB) pool and this pool provides a small amount of reinsurance protection to the members of the EMC Insurance Companies pooling agreement.As a result, the reinsurance subsidiary’s assumed exposures include a small portion of the EMC Insurance Companies’ direct business, after ceded reinsurance protections purchased by the MRB pool are applied.In addition, the reinsurance subsidiary does not reinsure any “involuntary” facility or pool business that Employers Mutual assumes pursuant to state law.The reinsurance subsidiary assumes all foreign currency exchange gain/loss associated with contracts incepting on January 1, 2006 and thereafter that are subject to the quota share agreement.Operations of the quota share agreement and the excess of loss agreement give rise to inter-company balances with Employers Mutual, which are settled within 45 days after the end of each quarter.The investment and income tax activities of the reinsurance subsidiary are not subject to the quota share agreement. Under the terms of the quota share agreement, the reinsurance subsidiary receives reinstatement premium income that is collected by Employers Mutual from the ceding companies when reinsurance coverage is reinstated after a loss event; however, the cap on losses assumed per event contained in the excess of loss agreement is automatically reinstated without cost.This arrangement can produce unusual underwriting results for the reinsurance subsidiary when a large loss event occurs because the reinstatement premium income received by the reinsurance subsidiary may approximate, or even exceed, the amount of losses retained. Property and Casualty Insurance and Reinsurance The Company does not have any employees of its own.Employers Mutual performs all operations for all of its subsidiaries and affiliates.Such services include data processing, claims, financial, actuarial, legal, auditing, marketing and underwriting.Employers Mutual allocates a portion of the cost of these services to its subsidiaries that do not participate in the pooling agreement based upon a number of criteria, including usage of the services and the number of transactions.The remaining costs are charged to the pooling agreement and each pool participant shares in the total cost in accordance with its pool participation percentage. Investment expenses are based on actual expenses incurred by the Company plus an allocation of other investment expenses incurred by Employers Mutual, which is based on a weighted-average total of invested assets and number of investment transactions. FINANCIAL INFORMATION ABOUT INDUSTRY SEGMENTS For information concerning the Company’s revenues, operating income and identifiable assets attributable to each of its industry segments over the past three years, see note 7 of Notes to Consolidated Financial Statements under Part II, Item 8 of this Form 10-K. 5 Table of Contents NARRATIVE DESCRIPTION OF BUSINESS Principal Products Property and Casualty Insurance The Company’s property and casualty insurance subsidiaries and the other parties to the pooling agreement underwrite both commercial and personal lines of property and casualty insurance.Those coverages consist of the following types of insurance: Commercial Lines · Automobile - policies purchased by insureds engaged in a commercial activity that provide protection against liability for bodily injury and property damage arising from automobile accidents, and protection against loss from damage to automobiles owned by the insured. · Property - policies purchased by insureds engaged in a commercial activity that provide protection against damage or loss to property (other than autos) owned by the insured. · Workers’ Compensation - policies purchased by employers to provide benefits to employees for injuries incurred during the course of employment.The extent of coverage is established by the workers’ compensation laws of each state. · Liability - policies purchased by insureds engaged in a commercial activity that provide protection against liability for bodily injury or property damage to others resulting from acts or omissions of the insured or its employees. · Other - includes a broad range of policies purchased by insureds engaged in a commercial activity that provide protection with respect to burglary and theft loss, aircraft, marine and other types of losses.This category also includes fidelity and surety bonds issued to secure performance. Personal Lines · Automobile - policies purchased by individuals that provide protection against liability for bodily injury and property damage arising from automobile accidents, and protection against loss from damage to automobiles owned by the insured. · Property - policies purchased by individuals that provide protection against damage or loss to property (other than autos) owned by the individual, including homeowner’s insurance. · Liability - policies purchased by individuals that provide protection against liability for bodily injury or property damage to others resulting from acts or omissions of the insured. 6 Table of Contents The following table sets forth the aggregate direct premiums written of all parties to the pooling agreement for the three years ended December 31, 2011, by line of business. Year ended December 31, Percent Percent Percent Line of business Amount of total Amount of total Amount of total ($ in thousands) Commercial lines: Automobile $ % $ % $ % Property Workers' compensation Liability Other Total commercial lines Personal lines: Automobile (1) Property Liability Total personal lines Total $ % $ % $ % (1)The amounts for 2009, 2010 and, to a lesser extent, 2011 reflect a change from six-month policies to annual policies. 7 Table of Contents Reinsurance As previously noted, the reinsurance subsidiary primarily assumes the voluntary reinsurance business written directly by Employers Mutual with unaffiliated insurance companies (subject to certain limited exceptions).Employers Mutual writes both pro rata and excess of loss reinsurance for unaffiliated insurance companies.Pro rata reinsurance is a form of reinsurance in which the reinsurer assumes a stated percentage of all premiums, losses and related expenses in a given class of business.In contrast, excess of loss reinsurance provides coverage for a portion of losses incurred by an insurer which exceed predetermined retention limits. The following table sets forth the assumed premiums written of the reinsurance subsidiary for the three years ended December 31, 2011, by line of business.For 2011, assumed premiums written reflect an increase in Employers Mutual’s participation in the MRB pool upon the withdrawal of another member of MRB effective January 1, 2011.This increased Employers Mutual’s participation in the pool from an approximate one-fifth share to a one-fourth share.The assumed premium written amount for 2011 also includes a positive $1,022,885 portfolio adjustment which serves as an offset to the increase in unearned premiums recognized in connection with this change in participation.Ten percent of these increases (including $102,288 for the portfolio adjustment) were ceded back to Employers Mutual in accordance with the terms of the excess of loss agreement. Year ended December 31, Percent Percent Percent Line of business Amount of total Amount of total Amount of total ($ in thousands) Pro rata reinsurance: Property and casualty $ % $ % $ % Property Crop Casualty Marine/aviation Total pro rata reinsurance Excess of loss reinsurance: Property Casualty Surety (7 ) - 20 - ) - Total excess of loss reinsurance Total $ % $ % $ % Marketing and Distribution Property and Casualty Insurance The pool participants market a wide variety of commercial and personal lines insurance products through 16 full service branch offices, which actively write business in 42 states.The pool participants’ products are marketed exclusively through a network of over 2,100 local independent agency relationships through 3,800 offices.The pool participants primarily focus on the sale of commercial lines of property and casualty insurance to small and medium-sized businesses, which are considered to be policyholders that pay less than $100,000 in annual premiums.The pool participants also seek to provide more than one policy to a given customer, because this “account selling” strategy diversifies risks and generally improves underwriting results. 8 Table of Contents The pool participants wrote approximately $1.2 billion in direct premiums in 2011, with 85 percent of this business coming from commercial lines products and 15 percent coming from personal lines products.Although a majority of the pool participants’ business is generated by sales in the Midwest, Employers Mutual’s branch offices are located across the country to take advantage of local market conditions and opportunities, as well as to spread risk geographically.Each branch office performs its own underwriting, claims, marketing and risk management functions according to policies and procedures established and monitored by the home office.This decentralized network of branch offices allows the pool participants to develop marketing strategies, products and pricing that target the needs of individual marketing territories and take advantage of different opportunities for profit in each market.This operating structure also enables the pool participants to develop close relationships with the agents and customers with whom they do business. Although each branch office offers a slightly different combination of products, the branches generally target three customer segments: · a wide variety of small to medium-sized businesses, through a comprehensive package of property and liability coverages; · businesses and institutions eligible for the pool participants’ target market and safety dividend group programs (described below), which offer specialized products geared to their members’ unique protection needs; and · individual consumers, through a number of personal lines products such as homeowners, automobile and umbrella coverages. The pool participants write a number of target market and safety dividend group programs throughout the country, and have developed a strong reputation for these programs within the marketplace.These programs provide enhanced insurance protection to businesses or institutions that have similar hazards and exposures and are willing to implement loss prevention programs.Underwriting results for these programs are based on the experience of the group, rather than the individual participants.These groups include public schools, small municipalities, petroleum marketers, contractors and mobile home parks.As an example, the pool participants write coverage for approximately 1,500 school districts throughout the Midwest.These programs have been successful because they offer risk management products and services that are targeted to the needs of the group members through a local independent agent. The following table sets forth the geographic distribution of the aggregate direct premiums written of all parties to the pooling agreement for the three years ended December 31, 2011. Year ended December 31, Illinois 4.2 % 4.0 % 4.0 % Iowa Kansas Michigan Minnesota Nebraska North Carolina Pennsylvania Texas Wisconsin Other * 100.0 % 100.0 % 100.0 % * Includes all other jurisdictions, none of which accounted for more than 3 percent. 9 Table of Contents Reinsurance The reinsurance subsidiary currently obtains 95 percent of its business from Employers Mutual through the quota share agreement, and writes 5 percent directly.The reinsurance subsidiary relies on the financial strength of Employers Mutual to write the reinsurance business, as well as the competitive advantage that Employers Mutual has by virtue of being licensed in all 50 states.Reinsurance marketing is undertaken by Employers Mutual in its role as the direct writer of the reinsurance business; however, the reinsurance subsidiary is utilized in the marketing efforts to help differentiate the reinsurance business from the direct insurance business that is written by Employers Mutual and the other pool participants. The reinsurance business is derived from two sources.Approximately 78 percent of the reinsurance subsidiary’s assumed reinsurance premiums earned in 2011 were generated through the activities of Employers Mutual’s Home Office Reinsurance Assumed Department (also known as “HORAD”).The reinsurance business written by HORAD is brokered through independent intermediaries.As a result, the risks assumed by HORAD do not materially overlap with the risks assumed through MRB (discussed below).The risks assumed by Employers Mutual through HORAD are directly underwritten by Employers Mutual.As such, Employers Mutual has discretion with respect to the type and size of risks which it assumes and services through these activities.Since the reinsurance subsidiary utilizes Employers Mutual’s underwriting personnel and systems to process its direct business written, HORAD also includes the business written directly by the reinsurance subsidiary. The remaining 22 percent of the reinsurance subsidiary’s assumed reinsurance premiums earned in 2011 were generated through Employers Mutual’s participation in the MRB pool, an unincorporated association through which Employers Mutual and three other unaffiliated insurance companies participate in a voluntary reinsurance pool to meet the reinsurance needs of small and medium-sized, unaffiliated mutual insurance companies.Employers Mutual has participated in the MRB pool since 1957.MRB is controlled by a board of directors composed of the four member companies, including one representative designated by Employers Mutual.As a member of this organization, Employers Mutual assumes its proportionate share of the risks ceded to MRB by unaffiliated insurers.Since MRB is structured on a joint liability basis, Employers Mutual, and therefore the Company’s reinsurance subsidiary, would be obligated with respect to the proportionate share of risks assumed by the other participants in the event they were unable to perform.MRB, which is operated by an independent management team, manages assumed risks through typical underwriting practices, including loss exposure controls provided through reinsurance coverage obtained for the benefit of MRB.The reinsurance risks for MRB arise primarily from the Northeast and Midwest markets.Underwriting of risks and pricing of coverage is performed by MRB management under general guidelines established by Employers Mutual and the other participating insurers.Except for this general oversight, Employers Mutual has only limited control over the risks assumed by, and the operating results of, MRB.Because of the joint liability structure, MRB participating companies must maintain a rating of “A-” (Excellent) or above from A.M. Best Company and meet certain other standards. Country Mutual Insurance Company terminated its participation in the MRB pool effective January 1, 2011.As a result, Employers Mutual became a one-fourth participant in the MRB pool, up from its previous approximate one-fifth participation. 10 Table of Contents The following table sets forth the geographic distribution of the assumed premiums written of the reinsurance subsidiary (gross of the amount ceded to Employers Mutual in connection with the excess of loss agreement) for the three years ended December 31, 2011. Year ended December 31, Percent Percent Percent Domiciliary jurisdiction Amount of total Amount of total Amount of total ($ in thousands) Germany $ % $ % $ % Other foreign jurisdictions * Domestic Total $ % $ % $ % * Includes all other foreign jurisdictions, none of which accounted for more than 3 percent. Employers Mutual emphasizes writing excess of loss reinsurance business in its HORAD operation and works to increase its participation on existing contracts that have had favorable terms.Employers Mutual strives to be flexible in the types of reinsurance products it offers, but generally limits its writings to direct reinsurance business, rather than providing retrocessional covers.A trend in the reinsurance marketplace is for “across the board” participation on excess of loss reinsurance contracts.As a result, reinsurance companies must be willing to participate on all layers offered under a specific contract in order to be considered a viable reinsurer. It is customary in the reinsurance business for the assuming company to compensate the ceding company for the acquisition expenses incurred in the generation of the business.Commissions paid by the reinsurance subsidiary to Employers Mutual for this purpose amounted to $17,413,000 in 2011.During 2011, the reinsurance subsidiary ceded to Employers Mutual 10.0 percent of its total assumed reinsurance premiums written from all sources as premium for the $3,000,000 excess of loss protection provided by Employers Mutual, which amounted to $10,721,000.The reinsurance subsidiary also assumes all foreign currency exchange gain/loss associated with contracts incepting on January 1, 2006 and thereafter that are subject to the quota share agreement, as well as the German business written directly.The net foreign currency exchange loss assumed by the reinsurance subsidiary in 2011 was $592,000. Competition Property and Casualty Insurance The property and casualty insurance business is very competitive.The pool participants compete in the United States insurance market with numerous insurers, many of which have substantially greater financial resources.Competition in the types of insurance in which the pool participants are engaged is based on many factors, including the perceived overall financial strength of the insurer, industry ratings, premiums charged, contract terms and conditions, services offered, speed of claim payments, reputation and experience.Because the pool participants’ insurance products are marketed exclusively through independent agencies, they face competition to retain qualified agencies, as well as competition within the agencies.The pool participants also compete with direct writers, who utilize salaried employees and generally offer their products at a lower cost; exclusive agencies, who write insurance business for only one company; and to a lesser extent, internet-based enterprises.Employers Mutual’s decentralized network of 16 branch offices allows the pool participants to enhance business relationships with agents and customers and develop products, marketing strategies and pricing parameters targeted to individual territories.The pool participants also utilize an agent’s incentive trip and a profit-sharing plan as incentives for the independent agencies to place high-quality insurance business with them. 11 Table of Contents Reinsurance Employers Mutual, in writing reinsurance business through its HORAD operation, competes in the global reinsurance market with numerous reinsurance companies, many of which have substantially greater financial resources.Competition for reinsurance business is based on many factors, including the perceived financial strength of the reinsurer, industry ratings, stability in products offered and licensing status.Some ceding companies have tended to favor large, highly-capitalized reinsurance companies who are able to provide “mega” line capacity for multiple lines of business.Employers Mutual faces the risk of ceding companies becoming less interested in diversity and spread of reinsurance risk in favor of having fewer, highly-capitalized reinsurance companies on their program. While reinsurer competition for national and regional company business is growing, the Company believes that MRB has a competitive advantage in the smaller mutual company market that it serves due to its low operating costs.MRB understands the needs of the smaller company market and operates at a very low expense ratio, enabling it to offer reinsurance coverage (on business that generally presents less risk) to an under-served market at lower margins.However, due to growth in the reinsurance intermediary marketplace, the size of this under-served market has declined. A.M. Best Company Ratings Property and Casualty Insurance A.M. Best Company (A.M. Best) rates insurance companies based on their relative financial strength and ability to meet their contractual obligations.The most recent A.M. Best Property Casualty Key Rating Guide gives the Company’s property and casualty insurance subsidiaries a financial strength rating of “A-” (Excellent), with a positive ratings outlook, in their capacity as participants in the pooling agreement.A.M. Best re-evaluates its ratings from time to time (normally on an annual basis) and there can be no assurance that the Company’s property and casualty insurance subsidiaries and the other pool participants will maintain their current rating in the future.Management believes that an A.M. Best rating of “A-” (Excellent) or better is important to the Company’s business since many insureds require that companies with which they insure be so rated.A.M. Best’s publications indicate that the “A-“ (Excellent)rating is assigned to companies that have achieved excellent overall performance and have a strong ability to meet their obligations over a long period of time.A downgrade of the Company’s property and casualty insurance subsidiaries’ rating would adversely affect the Company’s competitive position and make it more difficult for it to market its products, and retain its existing agents and policyholders.A.M. Best’s ratings are based upon factors of concern to policyholders and insurance agents, and are not directed toward the protection of investors. Reinsurance The most recent A.M. Best Property Casualty Key Rating Guide gives the Company’s reinsurance subsidiary a financial strength rating of “A-” (Excellent), with a positive ratings outlook.However, because the majority of the reinsurance business assumed by the reinsurance subsidiary is produced by Employers Mutual, the rating of the reinsurance subsidiary is not critical to the Company’s reinsurance operations.The rating of Employers Mutual is, however, critical to the Company’s reinsurance operations, as the unaffiliated insurance companies that cede business to Employers Mutual view the rating as an indication of Employers Mutual’s ability to meet its obligations to those insurance companies.Employers Mutual’s rating of “A-” (Excellent) has resulted in the loss of some reinsurance business because some insurance companies require a rating of “A” (Excellent) or higher.A downgrade of Employers Mutual’s rating would have a material adverse impact on the Company’s reinsurance subsidiary, as a downgrade would negatively impact Employers Mutual’s ability to write reinsurance business and, consequently, to cede that business to the Company’s reinsurance subsidiary. 12 Table of Contents Statutory Combined Trade Ratios The following table sets forth the statutory combined trade ratios of the Company’s insurance subsidiaries and the property and casualty insurance industry averages for the five years ended December 31, 2011.The combined trade ratios below are the sum of the following:the loss ratio, calculated by dividing losses and settlement expenses incurred by net premiums earned, and the expense ratio, calculated by dividing underwriting expenses incurred by net premiums written and policyholder dividends by net premiums earned.Generally, if the combined trade ratio is below 100 percent, a company has an underwriting profit; if it is above 100 percent, a company has an underwriting loss. Year Ended December 31, Property and casualty insurance Loss ratio % Expense ratio % Combined trade ratio % Reinsurance (1) Loss ratio % Expense ratio % Combined trade ratio % Total insurance operations (1) Loss ratio % Expense ratio % Combined trade ratio % Property and casualty insurance industry averages (2) Loss ratio % Expense ratio % Combined trade ratio % (1)The 2011 expense ratio and combined trade ratio for “reinsurance” and “total insurance operations” reflect $921,000 of additional premiums written (net of $102,000 ceded to Employers Mutual under the excess of loss agreement) and $399,000 of commission expense that were recorded in connection with the change in Employers Mutual’s participation in the MRB pool.Excluding these adjustments, the expense ratio and combined trade ratio for “reinsurance” would have been 21.3 percent and 117.9 percent, respectively, and for “total insurance operations” would have been 32.7 percent and 115.5 percent, respectively. (2)As reported by A.M. Best Company.The ratio for 2011 is an estimate; the actual combined trade ratio is not currently available. 13 Table of Contents Claims Management The pool participants believe that effective claims management is critical to their success.To this end, the pool participants have adopted a customer-focused claims management process that is believed to be cost efficient, and able to deliver a level of claims service that produces superior claims results.The claims management process is focused on controlling claims from their inception, accelerating communication to insureds and claimants and compressing the cycle time of claims to control both loss costs and claims-handling costs.The pool participants believe their process provides quality service and results in the appropriate handling of claims, allowing them to cost-effectively pay valid claims and contest fraudulent claims. The claims management operation includes adjusters, appraisers, special investigators, attorneys and claims administrative personnel.The pool participants conduct their claims management operations out of 16 branch offices and five service offices located throughout the United States.The home office claims group provides advice and counsel for branch claims staff in investigating, reserving and settling claims.The home office claims staff also evaluates branch claims operations and makes recommendations for improvements in performance.Additional home office services provided include: complex claim handling, physical damage and property review, medical case management, medical bill review, legal coverage analysis, litigation management and subrogation.The pool participants believe these home office services assist the branch claims personnel in producing greater efficiencies than can be achieved at the local level. Each branch office is responsible for evaluating and settling claims within the authority provided by home office claims.Authority levels within the branch offices are granted based upon an adjuster’s experience and expertise.A branch office must request input from home office claims once a case exceeds its authority level.A claims committee exists within home office and is chaired by the Senior Vice President of Claims.This committee meets on a weekly basis to assist the branches in evaluating and settling claims beyond their authority level. The pool participants will allow claims to go to litigation in matters such as value disputes and questionable liability, and will defend appropriate denials of coverage.The pool participants generally retain outside defense counsel to litigate such matters; however, internal claims professionals manage the litigation process, rather than ceding control to an attorney.The pool participants have implemented a litigation management system that allows the claims staff to evaluate the quality and cost effectiveness of outside legal services provided.Cases are constantly reviewed to adjust the litigation plan if necessary, and all cases going to trial are carefully reviewed to assess the value of trial or settlement. Loss and Settlement Expense Reserves Liabilities for losses and settlement expenses are estimates at a given point in time of what an insurer expects to pay to claimants and the cost of settling claims, based on facts and circumstances then known.It can be expected that the insurer’s ultimate liability for losses and settlement expenses may either exceed or be less than such estimates.The Company’s estimates of the liabilities for losses and settlement expenses are based on estimates of future trends and claims severity, judicial theories of liability, historic loss emergence and other factors.Because of the inherent uncertainties involved in the establishment of reserves for less mature accident years, management’s reserving methodology for the current and more recent accident years utilizes prudently conservative assumptions.During the loss adjustment period, which may cover many years in some cases, the inherent uncertainty associated with these accident years declines as the Company learns additional facts regarding individual claims and potential future claims, and consequently it often becomes necessary to refine and adjust its estimates of liability.The Company reflects any adjustments to its liabilities for losses and settlement expenses in its operating results in the period in which the changes in estimates are made. The Company maintains reserves for losses and settlement expenses with respect to both reported and unreported claims.The amount of reserves for reported claims, known as “case reserves”, is primarily based upon a case-by-case evaluation of the specific type of claim, knowledge of the circumstances surrounding each claim and the policy provisions relating to the type of loss.Case reserves on assumed reinsurance business are the amounts reported by the ceding companies. 14 Table of Contents The amount of reserves for unreported claims, known as “Incurred But Not Reported (IBNR) reserves”, is determined on the basis of statistical information for each line of insurance with respect to expected loss emergence arising from occurrences that have not yet been reported.Established reserves (for both reported and unreported claims) are closely monitored and are frequently examined using a variety of formulas and statistical techniques for analyzing loss development, as well as other economic and social factors. Settlement expense reserves are intended to cover the ultimate cost of investigating claims and defending lawsuits arising from claims.These reserves are established each quarter based on previous periods’ experience to project the ultimate cost of settlement expenses.To the extent that adjustments are required to be made in the amount of loss reserves each year, settlement expense reserves are correspondingly revised, if necessary. The Company does not discount reserves.Inflation is implicitly provided for in the reserving function through analysis of cost trends, reviews of historical reserving results and projections of future economic conditions.Estimates of individual case loss reserves are monitored and reviewed on a regular basis by claim staff members.Special attention is given to claims $100,000 or greater, and long-term and lifetime medical claims.Based on currently available information, individual case loss reserves are revised to reflect changes in estimated ultimate settlement values. Despite the inherent uncertainties of estimating loss and settlement expense reserves, management believes that the Company’s reserves are being calculated in accordance with sound actuarial practices and, based upon current information, that the reserve for losses and settlement expenses at December 31, 2011 represents management’s best estimate of the Company’s overall liability. Reserving Methodology Management does not use accident year loss picks to establish the Company’s carried reserves.Case loss and IBNR reserves, as well as settlement expense reserves, are established independently of each other and added together to get the Company’s total loss and settlement expense reserve.The Company’s reserving methodology was expanded during 2007 to include bulk case loss reserves, which supplement the aggregate case loss reserves and are used by management to establish its best estimate of the Company’s liability for reported claims.By establishing bulk (i.e. IBNR and settlement expense) reserves independently of the case loss reserves, management believes that it is able to appropriately estimate the Company’s total loss and settlement expense exposures. Case loss reserves are the individual reserves established for each reported claim based on the specific facts of each claim.Individual case loss reserves are based on the probable, or most likely, outcome for each claim, with probable outcome defined as what is most likely to be awarded if the case were to be decided by a civil court in the applicable venue or, in the case of a workers’ compensation case, by that state’s Workers’ Compensation Commission.Bulk case loss reserves are actuarially derived and, beginning in 2010, are allocated to the various accident years on the basis of an annual study of indicated reserve adequacy by accident year maturity.Previously, bulk case loss reserves were allocated to the various accident years on the basis of the underlying aggregated case loss reserves of the applicable lines of business. IBNR loss reserves are established by applying actuarially derived “IBNR factors” to the previous twelve months earned premiums.The IBNR factors are determined for each line of business on an annual basis through an actuarial study of historic IBNR emergence relative to on-level premium.The IBNR factors are adjusted on a quarterly basis for rate level changes, and may be further adjusted if the actuarial department recommends that a change in the overall reserve level is warranted.The formula IBNR loss reserve established through this process is for all accident years combined, and is allocated to the various accident years by applying an allocation factor to the total formula IBNR amount.The accident year allocation factors are determined by line of business and, beginning in 2010, are based on an annual study of indicated reserve adequacy by accident year maturity, as well as historic IBNR emergence.Previously, the formula IBNR loss reserve was allocated to the various accident years based solely on a study of the lag in historic claims reporting patterns from occurrence date to reported date.Other categories of the IBNR loss reserve, which are used to cover exposures associated with asbestos and environmental claims, storms and catastrophic events, are established independently.IBNR loss reserves associated with catastrophe losses are event-specific, and are initially established based on known exposures and estimates of loss frequency and severity.The initial projections are adjusted as actual loss information is reported. 15 Table of Contents Settlement expense reserves (other than for asbestos and environmental claims) are established by applying actuarially derived “settlement expense factors” to the loss reserves.The settlement expense factors are determined for each line of business on a quarterly basis through an actuarial study of historical ratios of paid expenses to paid losses.The settlement expense reserve established through this process is for all accident years combined, and is allocated to the various accident years proportional to the loss reserves.Asbestos and environmental settlement expense reserves are established by management to achieve indicated survival ratios (i.e., number of years until reserve exhaustion based on the most recent three-year average of annual loss and settlement expense payments) believed to provide multiple years of claims and/or settlement expense payments before reserve exhaustion.These reserves are monitored quarterly, with action taken when the indicated survival ratio falls outside a prudent range approved by management, or quantifiable new information indicates a change in reserve level is needed. Reserve Evaluation and Determination of Management’s Best Estimate of Overall Liability Prior to the end of each quarter, management utilizes standard loss development methodologies to evaluate the adequacy of the previous quarter’s carried reserves.Management employs the use of paid and incurred accident year triangles, in what is normally referred to as the “chain ladder” method, to perform this evaluation.Management organizes the paid and incurred losses on a “rolling” accident year basis, meaning that at any particular quarter-end, an accident year is defined by the most recent four quarters and will, therefore, cross calendar years except at year-end.Using five different averaging periods to compute loss development factors, five separate point estimates of indicated reserves are developed for each paid and incurred triangle.The high and low point estimates derived from this process establish the actuarial range of reasonable reserves.An additional benchmark, referred to as the actuarial central estimate, is determined by calculating a separate point estimate using “selected paid” and “selected incurred” estimates.This actuarial central estimate is deemed to be an action point in the evaluation of the Company’s carried reserves.If the prior quarter’s total carried reserves fall below this threshold, the actuarial department will recommend that an adjustment be made to the current quarter’s carried reserves. A separate evaluation of the prior quarter’s case and bulk case loss reserves is also performed each quarter. The evaluation methodology utilized is similar to the total carried reserves review, except that the accident year triangles include development on reported claims only.Prior to 2010, only a paid chain ladder was used in this evaluation. The determination of management’s best estimate of the Company’s overall liability at each quarterly reporting date begins with the actuarial department performing a comparison of the prior quarter’s total carried reserves to the actuarial range of reasonable reserves and actuarial central estimate (as described in the preceding paragraph) for such prior quarter.Generally, if the prior quarter’s carried reserves are within a few percentage points of, but not below, the actuarial central estimate, and if the separate review of the case and bulk case loss reserves indicates that those reserves are within a few percentage points of the case reserve actuarial central estimate, the actuarial department will report that it is comfortable with the current quarter’s carried reserves, and the current quarter’s total carried reserves are deemed to be management’s best estimate of the Company’s overall liability.If the prior quarter’s total carried reserves fall outside of that quarter’s actuarial range of reasonable reserves, or if the review of the previous quarter’s total carried reserve and/or case and bulk case loss reserves indicates that those reserves are not within a few percentage points of their respective actuarial central estimate, the actuarial department will recommend that an adjustment be made to the current quarter’s total carried reserves.Management reviews all recommendations submitted by the actuarial department and considers such recommendations in the determination of its best estimate of overall liability. Reserve Development There is an inherent amount of uncertainty involved in the establishment of insurance liabilities.This uncertainty is greatest in the current and more recent accident years because a smaller percentage of the expected ultimate claims have been reported, adjusted and settled compared to more mature accident years.For this reason, carried reserves for these accident years reflect prudently conservative assumptions.As the carried reserves for these accident years run off, the overall expectation is that, more often than not, favorable development will occur.However, there is also the possibility that the ultimate settlement of liabilities associated with these accident years will show adverse development, and such adverse development could be substantial. 16 Table of Contents The following table sets forth a reconciliation of beginning and ending reserves for losses and settlement expenses of the property and casualty insurance subsidiaries and the reinsurance subsidiary.Amounts presented are on a net basis, with a reconciliation of beginning and ending reserves to the gross amounts presented in the consolidated financial statements. Year ended December 31, ($ in thousands) Gross reserves at beginning of year $ $ $ Re-valuation due to foreign currency exchange rates ) ) Ceded reserves at beginning of year ) ) ) Net reserves at beginning of year Incurred losses and settlement expenses Provision for insured events of the current year Decrease in provision for insured events of prior years ) ) ) Total incurred losses and settlement expenses Payments Losses and settlement expenses attributable to insured events of the current year Losses and settlement expenses attributable to insured events of prior years Total payments Net reserves at end of year Ceded reserves at end of year Gross reserves at end of year, before foreign currency re-valuation Re-valuation due to foreign currency exchange rates - ) Gross reserves at end of year $ $ $ Following is a detailed analysis of the development the Company has experienced on its prior accident years’ reserves during the past three years.Care should be exercised when attempting to analyze the financial impact of the reported development amounts because, as noted above, the overall expectation is that, more often than not, favorable development will occur as the prior accident years’ reserves run off. Year ended December 31, 2011 Property and casualty insurance segment For the property and casualty insurance segment, the December 31, 2011 estimate of loss and settlement expense reserves for accident years 2010 and prior decreased $20,163,000 from the estimate at December 31, 2010.This decrease represented 5.0 percent of the December 31, 2010 carried reserves.No changes were made in the key actuarial assumptions utilized to estimate loss and settlement expense reserves during 2011; however, the accident year allocation factors applied to IBNR, bulk case and a portion of defense and cost containment reserves were revised at December 31, 2011 as part of the annual review.This change resulted in the movement of $1,396,000 of reserves from prior accident years to the current accident year, and hence, was reported as favorable development on prior years' reserves. 17 Table of Contents Reserves on previously reported claims developed favorably in 2011 by approximately $15,478,000.Of that amount, $154,000 is attributable to the revised accident year allocation factors for bulk case loss reserves.Favorable development on case and bulk case loss reserves occurred in all major lines of business.For all lines combined, the latest five prior accident years were responsible for over 83 percent of the total favorable development.In aggregate, the favorable development on previously reported claims is attributable to decreased severity on claims that closed during 2011.The following table displays the development experienced on previously reported claims, as well as the development amounts generated by the change in accident year allocation factors, by line of business: Development Total associatedwith development Development the changein on experiencedon accidentyear previously previously allocation reported Line of business reported claims factors claims ($ in thousands) Personal auto liability $ ) $
